Title: To George Washington from James Bowdoin, 23 April 1778
From: Bowdoin, James
To: Washington, George



Sir
Boston April 23. 1778

Mr Robt Temple, at whose request this is written, waits on your Excy to procure the favour of your assistance in the Settlement of his Account

against the united States. He would be glad also to be favoured with your permission to go to Ireland, where he has friends and connections, and where he can employ himself to the advantage of his family in the farming way. He found his Farm at Charlestown in So ruined a state, that it will require a great length of time, and great expence upon it to put it in a condition to answer the purpose of supporting his family: and it would be again, if the enemy should attack Boston, so much in the centre of military operations, that he would have reason to expect that all his expence upon it would be lost. He is desirous therefore of going to Ireland with his family: where, he tells me he can procure accommodations for them on one of the Several Farms, of which he had the offer of Leases on advantageous terms, when last there. I give yr Excy joy on the good news from France, & the effect it appears to have had on the british ministry. Wishing most ardently that yr operations in the ensuing Campaign may be crowned with Success I have the honour to be with the most perfect Esteem Sir Yr Excellency’s most obed. hble Servt.
